DETAILED ACTION
This Notice is in response to the Election and Amendment filed on May 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-14 (and new claims 21-26) in the reply filed on May 17, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
 
	In re claim 1, the prior art references, alone or in combination do not show a semiconductor device comprising: at least one gated ferroelectric memory cell comprising: a metallic bottom electrode; and a ferroelectric dielectric layer contacting a top surface of the metallic bottom electrode; a pillar semiconductor channel overlying the ferroelectric dielectric layer and capacitively coupled to the metallic bottom electrode through the ferroelectric dielectric layer; a gate dielectric layer comprising a horizontal gate dielectric portion overlying the ferroelectric dielectric layer and a tubular gate dielectric portion laterally surrounding the pillar semiconductor channel; a gate electrode strip comprising a horizontal gate electrode portion overlying the horizontal gate dielectric portion and a tubular gate electrode portion laterally surrounding the tubular gate dielectric portion.

	In re claim 11, the prior art references, alone or in combination do not show a semiconductor device comprising: at least one two-dimensional array of gated ferroelectric memory cells, wherein each of the at least one two-dimensional array of gated ferroelectric memory cells comprises: first metal lines embedded in a first dielectric material layer and laterally extending along a first horizontal direction; a ferroelectric dielectric layer continuously extending over the first metal lines; a two-dimensional array of pillar semiconductor channels overlying the ferroelectric dielectric layer, wherein each row of pillar semiconductor channels is arranged along the first horizontal direction and is capacitively coupled to a respective one of the first metal lines; a gate dielectric layer comprising a horizontal gate dielectric portion overlying the ferroelectric dielectric layer and a tubular gate dielectric portion laterally surrounding the pillar semiconductor channels; and gate electrode strips laterally surrounding a respective column of pillar semiconductor channels that are arranged along the second horizontal direction and laterally spaced apart among one another along the first horizontal direction.

In re claim 21, the prior art references, alone or in combination do not show a semiconductor device comprising a first array of gated ferroelectric memory cells, the first array comprising: first metal lines embedded in a first dielectric material layer and extending along a first horizontal direction; and a ferroelectric dielectric layer disposed on the first dielectric layer and covering the first metal lines; intermediate metallic electrodes arranged in an array on the ferroelectric dielectric layer; pillar semiconductor channels extending from the intermediate metallic electrodes in a vertical direction and capacitively coupled to a respective one of the first metal lines; a gate dielectric layer comprising a horizontal gate dielectric portion covering the ferroelectric dielectric layer and a tubular gate dielectric portions laterally surrounding the pillar semiconductor channels; gate electrode strips comprising horizontal gate electrode strip portions extending in a second horizontal direction on the horizontal gate dielectric portion, and tubular gate electrode strip portions extending from the horizontal gate electrode strip portions and surrounding the tubular gate dielectric portions.
The closest prior art references include Balakrishnan (US 9,780,100 B1), Matsubayashi (US 9,425,107 B2), Carman (US 8,213,226 B2), Young (US Pub. 2021/0375990 A1), Alian (US Pub. 2018/0182849 A1), Kim (US Pub. 2014/0124728 A1), Or-Bach (US 11,355,381 B2), Sobue (WO 2020/044560 A1), and Huang (CN 10-9768087 A). The references disclose various elements of the claims including the metallic bottom electrode, the pillar semiconductor channel, the gate dielectric layer comprising the horizontal gate dielectric portion and the tubular gate dielectric, and the gate electrode strip surrounding the tubular gate dielectric portion. However, none of the references specifically disclose the ferroelectric dielectric layer contacting a top surface of the metallic bottom electrode and the pillar semiconductor channel overlying the ferroelectric dielectric layer and capacitively coupled to the metallic bottom electrode through the ferroelectric dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815